Exhibit 10.10
KEITHLEY INSTRUMENTS, INC.
2009 STOCK INCENTIVE PLAN
1. General. This Stock Incentive Plan (the “Plan”) provides key employees and
directors of Keithley Instruments, Inc. (the “Company”) with the opportunity to
acquire or expand their equity interest in the Company by making available for
award or purchase Common Shares, without par value, of the Company (“Common
Shares”) through the granting of nontransferable options to purchase Common
Shares (“Stock Options”); the granting of Common Shares, which may be subject to
restrictions on transfer and substantial risks of forfeiture (“Restricted
Stock”); the granting of units representing Common Shares, which may be settled
in Common Shares upon vesting based on time or the attainment of performance
goals (“Restricted Stock Units”); the granting of options to receive payments
based on the appreciation of Common Shares (“SARs”); and the granting of awards
of Common Shares or other awards that are valued, in whole or in part, by
reference to, or are otherwise based, on Common Shares (“Other Share-Based
Awards”). Stock Options, Restricted Stock, Restricted Stock Units, SARs and
Other Share-Based Awards shall be collectively referred to herein as “Grants”;
and individually as a “Grant”. It is intended that key employees may be granted,
simultaneously or from time to time, Stock Options that qualify as incentive
stock options (“Incentive Stock Options”) under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”) or Stock Options that do not so
qualify (“Non-qualified Stock Options”). No provision of the Plan is intended or
shall be construed to grant key employees alternative rights in any Incentive
Stock Option granted under the Plan so as to prevent such Option from qualifying
under Section 422 of the Code.
2. Purpose of the Plan. The purpose of the Plan is to provide continuing
incentives to key employees and directors of the Company and of any subsidiary
of the Company by offering key employees and directors equity or equity-based
incentives based on the Company’s Common Shares thereby increasing their
proprietary interest in the Company’s business and enhancing their personal
interest in the Company’s success.
For purposes of the Plan, a “subsidiary” means any corporation or other entity
fifty percent (50%) of the stock or voting equity interests of which is directly
or indirectly owned or controlled by the Company.
3. Effective Date of the Plan. The Plan was adopted by the Board of Directors on
December 31, 2008, and is subject to approval by the Company’s shareholders.
4. Administration of the Plan. The Plan shall be administered by the
Compensation and Human Resources Committee of the Board of Directors of the
Company or by another committee selected by the Board of Directors of the
Company (the “Committee”). It is intended that only directors who are both an
“outside director,” within the meaning of Section 162(m) of the Code, and a
“non-employee director,” as defined under Rule 16b-3(b)(3) of the Securities
Exchange Act of 1934, shall be appointed to the Committee.

 

 



--------------------------------------------------------------------------------



 



A majority of the Committee shall constitute a quorum. The acts of the majority
of the members present at any meeting at which a quorum is present (or acts
unanimously approved in writing by the members of the Committee) shall
constitute binding acts of the Committee.
Subject to the terms and conditions of the Plan, the Committee shall be
authorized and empowered:
(a) To select the key employees and directors to whom Grants may be made;
(b) To determine the number of Common Shares to be covered by any Grant;
(c) To prescribe the terms and conditions of any Grants made under the Plan, and
the form(s) and agreement(s) used in connection with such Grants; and
(d) To delegate to one or more Company officers authority to make Grants to key
employees (other than executive officers) and to individuals to whom offers of
Company employment are, or are expected to be made.
The Committee shall have the authority to adopt, alter and repeal such rules,
guidelines and practices governing the Plan as it shall, from time to time, deem
advisable; to interpret the terms and provisions of the Plan and any Grants
issued under the Plan (and any agreements relating thereto); to direct employees
of the Company or other advisors to prepare such materials or perform such
analysis as the Committee deems necessary or appropriate; and otherwise to
supervise the administration of the Plan.
Any interpretation or administration of the Plan by the Committee, and all
actions of the Committee, shall be final, binding and conclusive on the Company,
its shareholder, subsidiaries, and all participants in the Plan, their
respective legal representatives, successors and assigns, and upon all persons
claiming under it through any of them. No member of the Board or of the
Committee shall incur any liability for any action taken or omitted, or any
determination made, in good faith in connection with the Plan.
5. Individuals Eligible for Grants. Grants may be made from time to time to
those key employees and directors of the Company or a subsidiary who are
designated by the Committee (or by the Committee’s delegee(s) in accordance with
Section 4(d) hereof), acting in its sole and exclusive discretion (each such
designated employee or director, a “participant”). Notwithstanding any contrary
Plan provision, Stock Options intended to qualify as Incentive Stock Options
shall only be granted to employees while actually employed by the Company or a
subsidiary. The Committee may grant more than one Stock Option, with or without
SARs, to the same employee. No Incentive Stock Option shall be granted to any
employee during any period of time when such employee is on a leave of absence.

 

2



--------------------------------------------------------------------------------



 



6. Shares Subject to the Plan. The shares to be issued pursuant to any Grant
made under the Plan shall be Common Shares; provided, however, that such Common
Shares must satisfy the definition of “service recipient stock” under Treasury
Regulation Section 1.409A-1(b)(5)(iii). Either Common Shares held as treasury
stock, or authorized and unissued Common Shares, or both, may be so issued, in
such amount or amounts within the maximum limits of the Plan as the Board of
Directors shall from time to time determine. In the event a SAR is granted in
tandem with a Stock Option pursuant to Section 9 and such SAR is thereafter
exercised in whole or in part, then such Stock Option or the portion thereof to
which the duly exercised SAR relates shall be deemed to have been exercised for
purposes of such Option, but may be made available for re-offering under the
Plan to any eligible employee.
Subject only to the provisions of the next succeeding paragraph of this
Section 6, the aggregate number of Common Shares made subject to all Grants
under the Plan shall be one million (1,000,000) Common Shares and the maximum
number of Common Shares made subject to Grants under the Plan to any one
(1) participant during any one (1)-year period shall be two hundred thousand
(200,000) Common Shares. Such aggregate number(s) of Common Shares shall not
include any Common Shares reacquired or never issued due to a forfeiture,
exchange or relinquishment of rights under a Grant made hereunder.
If, at any time subsequent to the date of adoption of the Plan by the Board of
Directors, the number of Common Shares are increased or decreased, or changed or
converted into or exchanged for a different number or kind of shares of stock or
other securities of the Company or of another corporation or other property,
including cash (whether as a result of a stock split, stock dividend,
combination or exchange of shares, exchange for other securities,
reclassification, reorganization, redesignation, merger, consolidation,
recapitalization or otherwise): (i) there shall be substituted for each Common
Share subject to an unexercised Stock Option or SAR (in whole or in part)
granted under the Plan, the number and kind of shares of stock or other
securities or property into which each outstanding Common Share shall be changed
or for which each such Common Share shall be exchanged and, in the case of a
merger, reorganization, consolidation or similar transaction, the Committee may
cancel an unexercised Stock Option or SAR in exchange for a payment equal to the
amount, if any, by which the price being paid to holders of Common Shares in the
merger, reorganization, consolidation or similar transaction exceeds the
applicable exercise price of the Stock Option or SAR; (ii) the option price per
Common Share or unit of securities shall be increased or decreased
proportionately so that the aggregate purchase price for the securities subject
to a Stock Option or SAR shall remain the same as immediately prior to such
event; (iii) there shall be substituted for each Common Share represented by a
Restricted Stock Unit or Other Share-Based Award granted under the Plan, the
number and kind of shares of stock or other securities or property into which
each outstanding Common Share shall be changed or for which each such Common
Share shall be exchanged and, in the case of a merger, reorganization,
consolidation or similar transaction, the Committee may cancel a Restricted
Stock Unit or Other Share-Based Award for a payment equal to the number of
Common Shares represented by such award multiplied by the amount per share being
paid to holders of Common Shares in the merger, reorganization, consolidation or
similar transaction; and (iv) any outstanding Restricted Stock that is
converted, exchanged or otherwise changed into a different number or kind of
stock or security, shall continue to be subject to any and all terms, conditions
and restrictions originally applicable to such Restricted Stock. In addition to
the foregoing, the Committee shall be entitled in the event of any such
increase, decrease or exchange of Common Shares to make other adjustments to the
securities subject to a Grant, the provisions of the Plan, and to any related
agreements (including adjustments which may provide for the elimination of
fractional shares), where necessary or desirable to preserve the terms and
conditions of any Grants hereunder.

 

3



--------------------------------------------------------------------------------



 



7. Stock Option Provisions.
(a) General. The Committee may grant to participants nontransferable Stock
Options that either qualify as Incentive Stock Options under Section 422 of the
Code or do not so qualify.
(b) Stock Option Price. The option price per Common Share which may be purchased
under an Incentive Stock Option under the Plan shall be determined by the
Committee at the time of Grant, but shall not be less than one hundred percent
(100%) of the fair market value of a Common Share, determined as of the date
such Option is granted; however, if a participant to whom an Incentive Stock
Option is granted is, at the time of the grant of such Option, an “owner,” as
defined in Section 422(b)(6) of the Code (modified as provided in Section 424(d)
of the Code) of more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or any subsidiary (a “Substantial
Shareholder”), the price per Common Share of such Option, as determined by the
Committee, shall not be less than one hundred ten percent (110%) of the fair
market value of a Common Share on the date such Option is granted. The day on
which the Committee approves the granting of a Stock Option shall be considered
the date on which such Option is granted. “Fair market value” shall be the
closing price of the Common Shares on the New York Stock Exchange on the date
the Stock Option on the date of grant (or the next trading day if the grant date
is not a trading day), unless the Committee establishes a different option price
or method for determining the option price at the time of approval.
(c) Exercise and Term of Stock Option. Stock Options shall be exercisable, in
whole or in part, at such time or times as determined by the Committee at the
time of grant; however, except as provided in Section 13, unless otherwise
determined by the Committee at the time of grant, no Stock Option shall be
exercisable prior to six months and one day following the date of grant. The
Committee, in its sole discretion, may accelerate any exercise date, in whole or
in part, based on service, performance or other factors and criteria selected by
the Committee; provided, however, that any such acceleration must satisfy the
requirements of Code Section 409A and the relevant Treasury Regulations unless
the participant and the Committee otherwise agree. The Committee shall determine
when each Stock Option is to expire. However, no Incentive Stock Option shall be
exercisable for a period of more than ten (10) years from the date upon which
such Option is granted. Further, no Incentive Stock Option granted to an
employee who is a Substantial Shareholder at the time of the grant of such
Option shall be exercisable after the expiration of five (5) years from the date
of grant of such Option.
(d) Limitations on Exercise and Transfer of Stock Options. Except as otherwise
provided herein, only the participant to whom a Stock Option is granted may
exercise such Option, and no Stock Option granted hereunder shall be
transferable by a participant, other than by will or the laws of descent and
distribution. Notwithstanding the preceding sentence, a participant may transfer
and assign Stock Options (other than Incentive Stock Options) if (and then, only
to the extent) the participant obtains the prior consent of the Committee and
otherwise complies with the requirements of this Section 7(d) (a “Permitted
Transfer”). For purposes of this Plan, a Permitted Transfer consists of either
(i) an irrevocable transfer by an individual to a family member (or a trust or
partnership whose beneficiaries or partners are comprised of family members), if
made by without payment of consideration (as further defined in 17 C.F.R.
§240.16b-3); or (ii) an irrevocable transfer by an individual to an alternate
payee, made under a qualified domestic relations order (as defined in 29 C.F.R.
§240.16a-12 and 26 U.S.C. § 414(p)(1)(B)). Also for this purpose, a “family
member” of an individual includes the participant’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, niece,
nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, sister-in-law, any person sharing the participant’s household
(other than a tenant or employee). Following a Permitted Transfer, the Grants
transferred shall be exercisable only by the transferee.

 

4



--------------------------------------------------------------------------------



 



(e) Employment, Holding Period Requirements For Certain Options. The Committee
may condition any Stock Option granted hereunder upon the continued employment
of the participant by the Company or by a subsidiary, and may make any such
Stock Option immediately exercisable. However, the Committee will require that,
from and after the date of grant of any Incentive Stock Option until the day
three (3) months prior to the date such Option is exercised, such participant
must be an employee of the Company or of a subsidiary, but always subject to the
right of the Company or any such subsidiary to terminate such participant’s
employment during such period. Each Stock Option shall be subject to such
additional restrictions as to the time and method of exercise as shall be
prescribed by the Committee. Upon completion of such requirements, if any, a
Stock Option or the appropriate portion thereof may be exercised in whole or in
part from time to time during the option period; however, such exercise right(s)
shall be limited to whole shares.
(f) Payment for Stock Option Price. A Stock Option shall be exercised by a
participant giving written notice to the Company of his or her intention to
exercise the same, accompanied by full payment of the purchase price together
with any federal, state and local income and employment taxes required to be
withheld by the Company from the participant’s wages as a result of such
exercise. Such purchase price shall be paid with cash or check, or with a
surrender of Common Shares having a fair market value on the date of exercise
equal to that portion of the purchase price for which payment in cash or check
is not made. The Committee may, in its sole discretion, approve other methods of
exercise for a Stock Option or payment of the option price, provided that no
such method shall cause any option granted under the Plan as an Incentive Stock
Option to not qualify under Section 422 of the Code, or cause any Common Share
issued in connection with the exercise of a Stock Option not to be a fully paid
and non-assessable Common Share.
(g) Limitation on Exercisable Incentive Stock Options. The aggregate fair market
value of the Common Shares first becoming subject to exercise as Incentive Stock
Options by a participant during any given calendar year shall not exceed the sum
of One Hundred Thousand Dollars ($100,000). Such aggregate fair market value
shall be determined as of the date such Option is granted, taking into account,
in the order in which granted, any other incentive stock options granted by the
Company, or by a parent or subsidiary thereof.

 

5



--------------------------------------------------------------------------------



 



8. Restricted Stock.
(a) Grant. The Committee shall determine to whom, and the time or times at
which, Grants of Restricted Stock will be made, the number of shares of
Restricted Stock to be granted, the price (if any) to be paid (subject to
Section 8(b)), the period within which such Restricted Stock grants may be
subject to forfeiture, and the other terms and conditions of the grants in
addition to those set forth in Section 8(b). The Committee may condition the
vesting of Restricted Stock upon the attainment of specified performance goals,
including “Qualifying Performance Criteria” as defined in Section 14(a), or such
other factors as the Committee may determine in its sole discretion.
(b) Terms and Conditions. Restricted Stock granted under the Plan shall contain
any terms and conditions, not inconsistent with the provisions of the Plan,
which are deemed desirable by the Committee. A participant who receives a grant
of Restricted Stock shall not have any rights with respect to such Grant, unless
and until such participant has executed an agreement evidencing such Grant in
the form approved from time to time by the Committee, has delivered a fully
executed copy thereof to the Company, and has otherwise complied with the
applicable terms and conditions of such Grant. In addition, Restricted Stock
granted under the Plan shall be subject to the following terms and conditions:
(i) Grants of Restricted Stock shall only be accepted by executing a Restricted
Stock agreement and paying whatever price (if any) is required under such
agreement.
(ii) Restricted Stock may be represented by a stock certificate or
uncertificated shares.
(iii) Any stock certificates evidencing Common Shares consisting of Restricted
Stock shall be held in custody by the Company until any restrictions thereon
shall all have lapsed. With respect to any Restricted Stock held in custody by
the Company, the participant granted such Restricted Stock shall deliver to the
Company a stock power, endorsed in blank, relating to the Common Shares
represented by such Stock. Restricted Shares held in uncertificated form will be
registered in the name of the recipient in the Company’s books and records
subject to the restrictions set forth in the applicable agreement.
(iv) Subject to the provisions of the Plan and the Restricted Stock agreement,
during the period of time set by the Committee and commencing with the date of
such Grant (the “Restriction Period”), a participant shall not be permitted to
sell, transfer, tender, pledge, assign or otherwise encumber any Restricted
Stock granted under the Plan. However, the Committee, in its sole discretion,
may provide for the lapse of such transfer or other restrictions in
installments, or accelerate or waive such restrictions in whole or in part,
based on service, performance or other factors and criteria selected by the
Committee; provided, however, that any such lapse of transfer or restriction
shall satisfy the requirement of Code Section 409A and the relevant Treasury
Regulations unless the participant and the Committee otherwise agree.

 

6



--------------------------------------------------------------------------------



 



(v) Except as provided in this Section 8(b)(vi) and Section 8(b)(v), a
participant shall have, with respect to shares of Restricted Stock granted to
him, all of the rights of a shareholder of the Company, including the right to
vote such Restricted Stock and the right to receive any dividends thereon. The
Committee, in its sole discretion and as determined at the time of a Grant of
Restricted Stock, may permit or require cash dividends otherwise due and payable
to be deferred and, if the Committee so determines, reinvested either in
additional Restricted Stock (to the extent Common Shares are available), or
otherwise. Stock dividends issued with respect to Restricted Stock shall be
treated as additional shares of Restricted Stock. As Restricted Stock, such
additional Common Shares will be subject to the same restrictions, terms and
conditions applicable to the Restricted Stock with respect to which such
additional Common Shares were issued.
(vi) No Restricted Stock shall be transferable by a participant other than by
will or by the laws of descent and distribution so long as any restrictions or
risk of forfeiture remain applicable, except a Permitted Transfer as defined in
Section 7(d).
(c) Minimum Value Provisions. To ensure that Grants of Restricted Stock actually
reflect the performance of the Company and service of the participant, the
Committee may provide, in its sole discretion, for a tandem performance-based
award, or other grant, designed to guarantee a minimum value, payable in cash or
Common Shares, to the recipient of a Restricted Stock Grant, subject to such
performance, future service, deferral and other terms and conditions as may be
specified by the Committee.
9. Restricted Stock Units.
(a) Grant. Restricted Stock Units may be awarded alone, in addition to or in
tandem with other awards granted under the Plan. The Committee shall determine
the individuals to whom, and the time or times at which, Restricted Stock Units
shall be awarded, the number of Restricted Stock Units to be awarded to any
participant, the terms upon which the Restricted Stock Units will vest, which
may be based on time or the attainment of specified performance goals, including
Qualifying Performance Criteria as defined in Section 14(a), or such other
factors as the Committee shall determine in its sole discretion, and the other
terms and conditions of the Award in addition to those set forth in
Section 9(b).
(b) Terms and Conditions. Restricted Stock Units shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable:
(i) Each Restricted Stock Unit will represent the right to receive one Common
Share or, if determined by the Committee, an amount of cash equal to the fair
market value of a Common Share upon vesting of the Restricted Stock Unit.
Subject to the provisions of the Plan and the applicable agreement, Restricted
Share Units may not be sold, assigned, transferred, pledged or otherwise
encumbered. Upon vesting, share certificates, or, if applicable, cash, shall be
delivered to the participant, or the participant’s legal representative, for the
Common Shares represented by the Restricted Stock Units.

 

7



--------------------------------------------------------------------------------



 



(ii) Amounts equal to any dividends declared during the period from the grant
date to the vesting date may, at the discretion of the Committee at the time of
award, be paid to the participant in cash, deferred or deemed to be reinvested
in additional Restricted Stock Units that are subject to the same restrictions
and other terms and conditions that apply to the Restricted Stock Units.
(iii) No Restricted Stock Units shall be transferable by a participant other
than by will or by the laws of descent and distribution prior to vesting and
settlement, except a Permitted Transfer as defined in Section 7(d).
10. Stock Appreciation Rights. A participant may be granted the right to receive
a payment based on the increase in the value of Common Shares above the price of
Common Shares on the date of such Grant (the “Grant Date Price”); such rights
shall be known as Stock Appreciation Rights (“SARs”). SARs may (but need not) be
granted to a participant in tandem with, and exercisable in lieu of exercising,
a Grant of Stock Options. No participant shall be entitled to SAR rights solely
as a result of the grant of a Stock Option to him. Any such rights, if granted,
may only be exercised by the holder thereof, either with respect to all, or a
portion, of the Stock Option to which it applies. In no event shall the Grant
Date Price be less than one hundred percent (100%) of the fair market value of a
Common Share on the date such SAR is granted. When granted in tandem with a
Stock Option, an SAR shall provide that the holder of a Stock Option shall have
the right to receive an amount equal to one hundred percent (100%) of the
excess, if any, of the fair market value of the Common Shares covered by such
Option, determined as of the date of exercise of such SAR by the Committee (in
the same manner as such value is determined for purposes of the granting of
Stock Options), over the price to be paid for such Common Shares under such
Option. Such amount shall be payable by either the Company or the subsidiary,
whichever such corporation is the employer of the participant, in one or more of
the following manners, as determined by the Committee, if the Company is the
employer of the participant, or by the subsidiary subject to the Committee’s
approval, if such subsidiary is the employer of the participant:
(a) cash (or check);
(b) fully paid Common Shares having a fair market value equal to such amount; or
(c) a combination of cash (or check) and Common Shares.
In no event may any participant exercise any SARs granted hereunder unless
(i) such participant is then permitted to exercise the Stock Option or the
portion thereof with respect to which such SARs relate, and (ii) the fair market
value of the Common Shares covered by the Stock Option, determined as provided
above, exceeds the option price of such Common Shares. Upon the exercise of any
SARs, the Stock Option, or that portion thereof to which such SARs relate, shall
be canceled and automatically extinguished. A SAR granted in tandem with a Stock
Option hereunder shall be made a part of the Stock Option agreement to which
such SAR relates, in a form approved by the Committee and not inconsistent with
this Plan. The granting of a Stock Option or SAR shall impose no obligation upon
the participant to exercise such Stock Option or SAR. The Company’s or a
subsidiary’s obligation to satisfy SARs shall not be funded or secured in any
manner. No SAR granted hereunder shall be transferable by the participant
granted such SAR, other than by will or the laws of descent and distribution or
as a Permitted Transfer as defined in Section 7(d).

 

8



--------------------------------------------------------------------------------



 



11. Other Share-Based Awards. The Committee may grant other awards of Common
Shares and other awards that are valued, in whole or in part, by reference to,
or are otherwise based on, Common Shares, including, without limitation,
performance shares, exchangeable securities, dividend equivalent rights and
shares or options valued by reference to book value or subsidiary performance
(“Other Share-Based Awards”), alone, in addition to or in tandem with other
awards granted under the Plan or cash or other awards made outside the Plan. The
Committee shall determine the individuals to whom and the time or times at which
such Other Share-Based Awards shall be awarded, the number of Common Shares to
be used in computing an award or which are to be awarded pursuant to such
awards, the consideration, if any, to be paid for such Other Share-Based Awards,
and all other terms and conditions of the awards which shall be set forth in an
applicable award agreement. The Committee will also have the right, at its sole
discretion, to settle such awards in Common Shares, Restricted Shares or cash in
an amount equal to the fair market value of the Common Shares or Other
Share-Based Awards at the time of settlement. The provisions of Other
Share-Based Awards need not be the same with respect to each participant.
12. Termination of Employment. If a participant ceases to be an employee of the
Company or one of its subsidiary for a reason other than death, retirement, or
permanent and total disability, such participant’s Grants shall terminate on the
effective date of such termination of employment, unless (and then, only to the
extent) such Grants by their terms specifically provide otherwise, or unless
(and then, only to the extent) the Committee extends such Grants on or before
such participant’s date of termination of employment. Neither the participant
nor any other person shall have any right after such date to exercise all or any
part of his Stock Options or SARs, and all awards of Restricted Stock,
Restricted Stock Units and Other Share-Based Awards which are not vested or
otherwise subject to restriction shall thereupon be forfeited, and/or declared
void and without value.
In the absence of specific Grant provisions prescribing a longer period, if
termination of employment is due to death or disability, outstanding Stock
Options and SARs may be exercised within the one (1) year period ending on the
anniversary of such death or permanent and total disability. In the case of
death, such outstanding Stock Options and SARs shall be exercised by such
participant’s estate, or by that person designated by such participant by will,
or as otherwise indicated by the laws of descent and distribution.
Notwithstanding the foregoing, in no event shall any Stock Option or SAR be
exercisable after the expiration of the option period, and in the case of
exercises made after a participant’s death, not to any greater extent than the
participant would have been entitled to exercise such Option or SAR at the time
of his death. Restricted Stock, Restricted Stock Units and Other Share-Based
Awards held by a participant whose employment by the Company or any subsidiary
terminates by reason of death shall thereupon vest and all restrictions and
risks of forfeiture thereon shall thereupon lapse.

 

9



--------------------------------------------------------------------------------



 



Subject to the discretion of the Committee, in the event a participant
terminates employment with the Company and all subsidiaries because of normal,
early or disability retirement under the Keithley Instruments, Inc., Employees’
Pension Plan (or any successor pension plan), (a) any then outstanding Stock
Options and/or SARs held by such participant shall lapse at the earlier of (i)
the end of the term of such Stock Option or SAR, or (ii) twelve (12) months
after such retirement or permanent and total disability (subject only to the
three (3) month exercise limitation applicable to Incentive Stock Options); and
(b) any Restricted Stock, Restricted Stock Units and Other Share-Based Awards
held by such participant shall thereafter vest and any applicable restrictions
shall lapse, to the extent such Restricted Stock, Restricted Stock Units and
Other Share-Based Awards would have become vested or no longer subject to
restriction within twelve (12) months from the time of termination had the
participant continued to fulfill all of the conditions of the Restricted Stock,
Restricted Stock Units and Other Share-Based Awards during such period (or on
such accelerated basis as the Committee may determine at or after date of
Grant).
For purposes of this Plan and all Grants made hereunder, if an employee of the
Company or one of its subsidiaries is granted a leave of absence by the Company
or such subsidiary, to serve in the uniformed services (within the meaning of
chapter 43, title 38 of the United States Code) or for any other reason approved
by the Company, his employment with the Company or such subsidiary shall not be
considered to have terminated and he shall be deemed an employee of the Company
or such subsidiary during such leave of absence. The provisions of this
paragraph shall apply with equal force to any extension of any such leave of
absence granted by the Company or such subsidiary.
13. Change of Control. Upon the occurrence of a Change of Control (as defined
below), notwithstanding any other provisions hereof or of any agreement to the
contrary, all Stock Options and SARs granted under this Plan shall become
immediately exercisable in full and all Restricted Stock, Restricted Stock Units
and Other Share-Based Awards shall become immediately vested and any applicable
restrictions shall lapse.
For purposes of this Plan, a Change of Control shall be deemed to have occurred
if: (i) a tender offer shall be made and consummated for the ownership of 25% or
more of the outstanding voting securities of the Company; (ii) the Company shall
be merged or consolidated with another corporation and, as a result of such
merger or consolidation, less than 75% of the outstanding voting securities of
the surviving or resulting corporation shall be owned in the aggregate by the
former shareholders of the Company as the same shall have existed immediately
prior to such merger or consolidation; (iii) the Company shall sell
substantially all of its assets to another corporation which is not a wholly
owned subsidiary; or (iv) a person, within the meaning of Section 3(a)(9) or of
Section 13(d)(3) (as in effect on the date hereof) of the Exchange Act, shall
acquire, other than by reason of inheritance, twenty-five percent (25%) or more
of the outstanding voting securities of the Company (whether directly,
indirectly, beneficially or of record). For purposes of this Plan, ownership of
voting securities shall take into account and shall include ownership as
determined by applying the provisions of Rule 13d-3(d)(1)(i) as in effect on the
date hereof pursuant to the Exchange Act.

 

10



--------------------------------------------------------------------------------



 



14. Qualifying Performance Criteria.
(a) For purposes of this Plan, the term “Qualifying Performance Criteria” shall
mean any one or more of the following performance criteria, either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit, affiliate or business segment, either individually,
alternatively or in any combination, and measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee in the Grant and/or any
applicable award agreement: (i) cash flow; (ii) earnings (including gross
margin, earnings before interest and taxes, earnings before taxes, and net
earnings); (iii) earnings per share; (iv) growth in earnings or earnings per
share; (v) stock price; (vi) return on equity or average shareholders’ equity;
(vii) total shareholder return; (viii) return on capital; (ix) return on assets
or net assets; (x) return on investment or invested capital; (xi) revenue;
(xii) income or net income; (xiii) operating income or net operating income;
(xiv) operating profit or net operating profit (whether before or after taxes);
(xv) sales growth; (xvi) economic profit or profit margin; (xvii) operating
margin; (xviii) return on operating revenue; (xix) return on tangible capital;
(xx) market share; (xxi) contract awards or backlog; (xxii) overhead or other
expense reduction; (xxiii) growth in shareholder value relative to the moving
average of the S&P 500 Index or a peer group index (which may adjustments during
the applicable performance period to take into account mergers, acquisitions,
dispositions and other significant changes affecting the companies comprising
such index or perr group); (xxiv) credit rating; (xxv) strategic plan
development and implementation; (xxvi) improvement in workforce diversity;
(xxvii) customer satisfaction; (xxviii) employee satisfaction; (xxix) management
succession plan development and implementation; and (xxx) employee retention.
(b) With respect to any Grant that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code, the
performance criteria must be Qualifying Performance Criteria, and the Committee
will (within the first quarter of the performance period, but in no event more
than ninety (90) days into that period) establish the specific performance
targets (including thresholds and whether to exclude certain extraordinary,
non-recurring, or similar items) and award amounts (subject to the right of the
Committee to exercise discretion to reduce payment amounts following the
conclusion of the performance period) and specify in writing not later than
ninety (90) days after the commencement of the period of service (or, if
earlier, the elapse of 25% of such period) to which the performance goals
relate, provided that the outcome is substantially uncertain at that time.
(c) Prior to the payment of any compensation under an Grant intended to qualify
as “performance-based compensation” under Section 162(m) of the Code, the
Committee shall certify in writing the extent to which any Qualifying
Performance Criteria and any other material terms under such Grant have been
satisfied (other than in cases where such criteria relate solely to the increase
in the value of the Common Shares).

 

11



--------------------------------------------------------------------------------



 



(d) Notwithstanding satisfaction of any completion of any Qualifying Performance
Criteria, to the extent specified as of the Grant Date, the number of Common
Shares, Stock Options or other benefits granted, issued, retainable and/or
vested under a Grant on account of satisfaction of such Qualifying Performance
Criteria may be reduced by the Committee on the basis of such further
considerations as the Committee in its sole discretion shall determine.
15. Amendments to Plan. The Committee is authorized to interpret this Plan and
from time to time adopt any rules and regulations for carrying out this Plan
that it may deem advisable. Subject to the approval of the Board of Directors of
the Company, the Committee may at any time amend, modify, suspend or terminate
this Plan. In no event, however, without the approval of the Company’s
shareholders, shall any action of the Committee or the Board of Directors result
in:
(a) Materially amending, modifying or altering the eligibility requirements
provided in Section 5 hereof;
(b) Materially increasing, except as provided in Section 6 hereof, the maximum
number of shares subject to Grants; or
(c) Materially increasing the benefits accruing to participants under this Plan;
except to conform this Plan and any agreements made hereunder to changes in the
Code or governing law.
16. Investment Representation, Approvals and Listing. The Committee may require
each participant acquiring Common Shares pursuant to a Grant to represent and
agree in writing that such participant is acquiring the Shares without a view to
distribution thereof. The certificates for any such Shares may include any
legend which the Committee deems appropriate to reflect any restrictions on
transfer. All Common Shares or other securities delivered under the Plan shall
be subject to such stop-transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Shares are
then listed, and any applicable federal or state securities laws, and the
Committee may cause a legend or legends to be put on any certificate for any
such Shares to make appropriate reference to those restrictions.

 

12



--------------------------------------------------------------------------------



 



17. General Provisions. The form and substance of Stock Option agreements,
Restricted Stock agreements, SAR agreements, Restricted Stock Units Agreements
and Other Share-Based Awards agreements made hereunder, whether granted at the
same or different times, need not be identical. Nothing in this Plan or in any
agreement shall confer upon any employee any right to continue in the employ of
the Company or any of its subsidiaries, to be entitled to any remuneration or
benefits not set forth in this Plan or such Grant, or to interfere with or limit
the right of the Company or any subsidiary to terminate his employment at any
time, with or without cause. Nothing contained in this Plan or in any Stock
Option agreement, SAR shall be construed as entitling any participant to any
rights of a shareholder as a result of the grant of a Stock Option or an SAR,
until such time as Common Shares are actually issued to such participant
pursuant to the exercise of such Option or SAR. This Plan may be assumed by the
successors and assigns of the Company. The liability of the Company under this
Plan and any sale made hereunder is limited to the obligations set forth herein
with respect to such sale and no term or provision of this Plan shall be
construed to impose any liability on the Company in favor of any employee with
respect to any loss, cost or expense which the employee may incur in connection
with or arising out of any transaction in connection with this Plan. The cash
proceeds received by the Company from the issuance of Common Shares pursuant to
this Plan will be used for general corporate purposes. The expense of
administering this Plan shall be borne by the Company. The captions and section
numbers appearing in this Plan are inserted only as a matter of convenience.
They do not define, limit, construe or describe the scope or intent of the
provisions of this Plan. Ohio law controls the enforcement and interpretation of
this Plan, and any Grants or other contractual agreements made pursuant to this
Plan.
18. Code Section 409A Compliance. This Plan is intended to be operated in
compliance with the provisions of Code Section 409A (including any applicable
rulings or regulations promulgated thereunder). In the event that any provisions
of this Plan fails to satisfy the provisions of Code Section 409A, then such
provision shall be reformed so as to comply with Code Section 409A and to
preserve as closely as possible the intention of the Company in maintaining the
Plan.
19. Termination of This Plan. No Grants shall be made pursuant to the Plan on or
after February 6, 2019, but Grants made and outstanding prior to that date shall
continue in full force and effect according to their terms and the terms and
conditions of this Plan.

 

13